                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


REGINALD FULLARD,                                  )
                                                   )
                          Petitioner,              )
                                                   )
                     v.                            )      1:19CV281
                                                   )
ROY COOPER,                                        )
                                                   )
                       Respondent.                 )


                                            ORDER

        The Recommendation of the United States Magistrate Judge was filed with the Court

in accordance with 28 U.S.C. § 636(b) and, on March 27, 2019, was served on the parties in

this action. (ECF Nos. 2, 3.) No objections were filed within the time prescribed by §636.

        The Court hereby adopts the Magistrate Judge’s Recommendation.

        IT IS THEREFORE ORDERED that this action is construed as a habeas petition

under 28 U.S.C. § 2254 and is DISMISSED sua sponte without prejudice to Petitioner filing a

new Petition which corrects the defects of the current Petition. The new Petition must be

accompanied by either the five-dollar filing fee or a current application to proceed in forma

pauperis.

        A Judgment dismissing this action will be entered contemporaneously with this Order.

        This, the 24th day of April 2019.

                                            /s/ Loretta C. Biggs
                                            United States District Judge
